EXHIBIT 10.3

 

K-V Pharmaceutical Company

2013 Incentive Compensation Plan

Form of Equity Bonus Agreement

 

This Award Agreement, effective as of [ ], 2013 (the “Date of Award”), sets
forth the terms of an Equity Bonus Award (as defined below) by K-V
Pharmaceutical Company, a Delaware corporation (the “Company”), to [ ] (the
“Participant”), pursuant to the provisions of the K-V Pharmaceutical Company
2013 Incentive Compensation Plan (the “Plan”) and this Award Agreement.
Capitalized terms used but not defined in this Award Agreement shall have the
meanings set forth in the Plan.

 

The Participant understands and agrees that this Equity Bonus Award is made
subject to and in accordance with the terms of the Plan, which are incorporated
herein by reference. A copy of the Plan has been provided to the Participant.

 

1.             Grant and Settlement of Equity Bonus Award.

 

(a) The Company hereby grants to the Participant (i) [ ] shares of Common Stock
(the “Initial Award”) and (ii) subject to the Participant’s continued service on
the Board of Directors of the Company (the “Board”) through the applicable
Anniversary Date (as defined below), the Company shall grant to the Participant
on each of the first, second and third anniversaries of the Date of Award (each
such date, an “Anniversary Date”) the number of shares of Common Stock equal to
(A) $125,000 divided by (B) the greater of (x) $32 and (y) the Fair Market Value
(as defined in the Plan) of one Share of Common Stock as of the later of (1)
December 31 of the immediately preceding calendar year and (2) the date on which
the Fair Market Value of such Shares was last determined by the Company or, in
the event of extraordinary or otherwise unusual events or conditions occurring
after such date that materially affect such Fair Market Value, such later date
up to and including the Anniversary Date as may be determined by the Committee
in its the sole discretion; provided, however, that any fractional shares of
Common Stock resulting from application of such formula shall be forfeited by
the Participant with no compensation due therefor. Each of the Initial Award and
the grants referred to in clause (ii) of the foregoing sentence is referred to
below as an “Equity Bonus Award.”

 

(b) The Initial Award shall be settled by delivery of [ ] shares of Common Stock
on [January 1, 2014], or as soon as administratively practicable thereafter, but
in no event later than [March 15, 2014]. Each other Equity Bonus Award shall be
settled through the delivery of the applicable number of shares of Common Stock
determined pursuant to Section 1(a) on January 1 of the year following the year
in which the applicable Anniversary Date falls (each, a “Next Following Year”)
or as soon as administratively practicable thereafter, but in no event later
than March 15 of the applicable Next Following Year (each date of settlement
referred to in this Section 1(b) and the settlement date referred to in the
second to last sentence of Section 1(c), a “Settlement Date”).

 

 
 

--------------------------------------------------------------------------------

 

 

(c) If the Participant undergoes a Termination of Service by the Company without
Cause prior to an Anniversary Date, a pro-rata portion of the Equity Bonus Award
that, but for such Termination of Service, would have been granted to the
Participant (without duplication) on the first Anniversary Date immediately
following the date of such Termination of Service shall be granted to the
Participant under clause (ii) of the first sentence of Section 1(a) as soon as
administratively practicable following date of such Termination of Service. For
purposes of the immediately preceding sentence, such pro-rata portion of such
Equity Bonus Award shall consist of the number of shares that would have been
granted to the Participant on the first Anniversary Date immediately following
such Termination of Service, but substituting “date of Termination of Service”
for “Anniversary Date” as the latter appears in clause (ii)(y) of the first
sentence of Section 1(a), multiplied by a fraction, (i) the numerator of which
is the number of days elapsed from the immediately preceding Anniversary Date
through the date of such Termination of Service and (ii) the denominator of
which is 365. The grant described in this Section 1(c) shall be settled by
delivery of the applicable number of Shares of Common Stock on the Settlement
Date otherwise applicable to the first Anniversary Date following such
Termination of Service or as soon as administratively practicable thereafter.
For the avoidance of doubt, there shall be no Equity Bonus Award granted to the
Participant with respect to any Anniversary Date occurring after the Anniversary
Date immediately following such Termination of Service, and the Participant
shall thereupon forfeit any rights to, and shall not be entitled to receive any
Shares or payments with respect thereto.

 

(d) The shares of Common Stock delivered to the Participant on each Settlement
Date (or such earlier date as determined in accordance with Section 3) shall not
be subject to contractual transfer restrictions, other than as may be provided
in the Stockholders’ Agreement, in Sections 4(b) and 4(g) below and in the Plan
and the Company’s insider trading policies, and shall be fully paid,
non-assessable and registered in the Participant’s name.

 

2.             Termination of Service. Except as otherwise may be provided by
Section 1(c), if, prior to an Anniversary Date, the Participant ceases to serve
on the Board of the Directors, other than by virtue of a Termination of Service
by the Company without Cause, then, notwithstanding the provisions hereof, there
shall be no Equity Bonus Award for such Anniversary Date or for any subsequent
Anniversary Date, and the Participant shall thereupon forfeit any rights to, and
shall not be entitled to receive any Shares or payments with respect thereto.

 

3.             Change of Control. Each Equity Bonus Award is subject to the
provisions of Section 14 of the Plan.

 

4.             Miscellaneous.

 

(a) The Plan provides a complete description of the terms and conditions
governing the Equity Bonus Awards granted thereunder. This Award Agreement and
the rights of the Participant hereunder are subject to the terms and conditions
of the Plan, as amended from time to time, and to such rules and regulations as
the Committee may adopt for the administration of the Plan. If there is any
inconsistency between the terms of this Award Agreement and the terms of the
Plan, the Plan’s terms shall supersede and replace the conflicting terms of this
Award Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

(b) The Committee shall have the right to impose such restrictions on any Shares
acquired pursuant to the Equity Bonus Award as it deems necessary or advisable
under applicable federal securities laws, the rules and regulations of any stock
exchange or market upon which such Shares are then listed or traded, and under
any blue sky or state securities laws applicable to such shares. It is expressly
understood by the Participant that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to administer the
Plan and this Award Agreement, all of which shall be binding upon the
Participant to the maximum extent permitted by law.

 

(c) The Participant acknowledges that the compensation covered by this Award
Agreement and the Equity Bonus Award granted hereunder are subject to Sections
19 and 20 of the Plan, including the Company’s recoupment policy, as may be
amended or superseded from time to time by the Board or otherwise in response to
changes in applicable laws, rules or regulations.

 

(d) The Board may at any time, or from time to time, terminate, amend, modify or
suspend the Plan, and the Board or the Committee may amend or alter this Award
Agreement at any time; provided, however, that no termination, amendment,
modification, alteration or suspension shall materially impair the previously
accrued rights of the Participant with respect to any Equity Bonus Award granted
pursuant to this Award Agreement (including, without limitation, the formula for
determining the number of Shares to be delivered in connection with any such
Equity Bonus Award under Sections 1(a) and 1(c)), without the Participant’s
consent, except as otherwise provided by the Plan.

 

(e) Payments contemplated with respect to the Equity Bonus Award are intended to
comply with the short-term deferral exception applicable for purposes of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) or to be
compliant deferred compensation under Section 409A. Notwithstanding any
provisions of the Plan or this Award Agreement, if the Company determines that
such exception is not applicable to the Equity Bonus Award and that any
provision of this Award Agreement or the Plan contravenes Section 409A so as to
cause the Participant to incur any tax, interest or penalties under Section
409A, the Committee may, in its sole discretion and without the Participant’s
consent, modify such provision to comply with, or avoid being subject to,
Section 409A, or to avoid the incurrence of any taxes, interest and penalties
under Section 409A, while maintaining, to the extent reasonably practicable, the
original intent and economic benefit to the Participant of the applicable
provision without materially increasing the cost to the Company or contravening
the provisions of Section 409A. This Section 4(e) does not create an obligation
on the part of the Company to modify the Plan or this Award Agreement and does
not guarantee or otherwise assure that the Equity Bonus Award will not be
subject to taxes, interest and penalties under Section 409A.

 

(f) The Participant shall satisfy any and all requirements relating to
applicable federal, state, local and foreign taxes. Without limiting the
generality of the foregoing, neither the Company nor any Affiliate shall be
responsible for withholding any income tax, social security, unemployment,
disability insurance or other tax obligations that become due from the
Participant in connection with this Equity Bonus Award, and the Participant
shall indemnify the Company and its Affiliates and hold them harmless from and
against all claims, damages, losses and expenses, including reasonable fees and
expenses of attorneys, relating to any obligation imposed by law on the Company
or any Affiliate to pay any such taxes.  Notwithstanding the foregoing, the
Company and its Affiliates may in their discretion effect such withholding as
they may determine to be required by law.

 

 
 

--------------------------------------------------------------------------------

 

 

(g) This Award Agreement shall be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required, or the Committee determines are
advisable. The Participant agrees to take all steps the Company determines are
necessary to comply with all applicable provisions of federal and state
securities law in exercising his or her rights under this Award Agreement. If at
any time the Company determines, in its discretion, that the listing,
registration or qualification of Shares upon any national securities exchange or
under any state or Federal law, or the consent or approval of any governmental
regulatory body, is necessary or desirable, the Company shall not be required to
deliver any certificates for Shares to the Participant or any other person
pursuant to this Agreement unless and until such listing, registration,
qualification, consent or approval has been effected or obtained, or otherwise
provided for, free of any conditions not acceptable to the Company. If at any
Settlement Date, the Shares are not registered under the Securities Act, and
there is no current prospectus in effect under the Securities Act with respect
to the Shares, the Participant shall execute, prior to the delivery of any
Shares to the Participant by the Company pursuant to this Agreement, an
agreement (in such form as the Company may specify) in which the Participant
represents and warrants that the Participant is purchasing or acquiring the
shares acquired under this Agreement for the Participant's own account, for
investment only and not with a view to the resale or distribution thereof, and
represents and agrees that any subsequent offer for sale or distribution of any
kind of such Shares shall be made only pursuant to either (i) a registration
statement on an appropriate form under the Securities Act, which registration
statement has become effective and is current with regard to the Shares being
offered or sold or (ii) a specific exemption from the registration requirements
of the Securities Act, but in claiming such exemption the Participant shall,
prior to any offer for sale of such Shares, obtain a prior favorable written
opinion, in form and substance satisfactory to the Company, from counsel for or
approved by the Company, as to the applicability of such exemption thereto.

 

(h) All obligations of the Company under the Plan and this Award Agreement shall
be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business or assets of the
Company.

 

The undersigned Participant acknowledges receipt of, and understands and agrees
to, the terms and conditions of this Award Agreement and the Plan.

 



K-V PHARMACEUTICAL COMPANY

 

PARTICIPANT

 

 

 

 

 

 

By:

    By:    

Name:

    Name:

 

Title:

 

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

 

 

 

 



 